Exhibit 10.1

 

Silicon Valley Bank

 

Limited Waiver and

Amendment to Loan Documents

 

Borrower:  

InternapNetwork Services Corporation

Date:   November 18, 2004

 

 

THIS LIMITED WAIVER AND AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is
entered into between Silicon Valley Bank (“Silicon”) and the borrower named
above (“Borrower”).

 

Silicon and Borrower agree to amend the Loan and Security Agreement between
them, dated October 21, 2002 (as otherwise amended, if at all, the “Loan
Agreement”), as follows, effective as of the date hereof. (Capitalized terms
used but not defined in this Amendment shall have the meanings set forth in the
Loan Agreement.)

 

1. Waiver of Default. Borrower has advised Silicon that Borrower has failed to
comply with the Minimum Cash EBITDA Financial Covenant set forth in Section 5 of
the Amended and Restated Schedule to Loan and Security Agreement entitled “5.
FINANCIAL COVENANTS (Section 5.1)” for the reporting period ending September 30,
2004 (the “Covenant Default”). Silicon and Borrower agree that the Borrower’s
Covenant Default is hereby waived. It is understood by the parties hereto,
however, that such waiver does not constitute a waiver of any other provision or
term of the Loan Agreement or any related document, nor an agreement to waive in
the future this covenant or any other provision or term of the Loan Agreement or
any related document.

 

2. Modified EBITDA Definition. The definition of “EBITDA” set forth in Section 5
of the Amended and Restated Schedule to Loan and Security Agreement is hereby
amended in its entirety to read as follows:

 

“EBITDA” shall mean Borrower’s earnings before interest, taxes, depreciation,
amortization and other expenses of Borrower that are both non-recurring and
non-cash expenses and Borrower’s non-cash stock option expenses, all as
determined in accordance with generally accepted accounting principles,
consistently applied.

 

3. Modified Form 10-Q Quarterly Reporting Requirement. The Borrower’s Form 10-Q
quarterly reporting requirement set forth in paragraph 5 of Section 6 of the
Amended and Restated Schedule to Loan and Security Agreement is hereby amended
in its entirety to read as follows:

 

5. Borrower’s Form 10-Q, including financial statements, as soon as available,
and in any event within forty-five days after the end of each fiscal quarter;
provided, however, if Borrower does not satisfy the $40 Million Requirement,
then monthly unaudited financial statements, as soon as available, and in any
event within thirty days after the end of each month.

 

4. Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct as of the date hereof.

 

5. General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.

 

Borrower:

 

INTERNAP NETWORK SERVICES CORPORATION

     

Silicon:

 

SILICON VALLEY BANK

By   /S/ DAVID A. BUCKEL       By   /S/ DALE KIRKLAND     President or Vice
President       Title   Senior Vice President By   /S/ WALTER G. DESOCIO        
        Secretary or Ass’t Secretary            

 



--------------------------------------------------------------------------------

CONSENT

 

The undersigned acknowledges that the undersigned’s consent to the foregoing
Amendment is not required, but the undersigned nevertheless does hereby consent
to the foregoing Amendment and to the documents and agreements referred to
therein and to all future modifications and amendments thereto, and any
termination thereof, and to any and all other present and future documents and
agreements between or among the foregoing parties. Nothing herein shall in any
way limit any of the terms or provisions of the Continuing Guaranty of the
undersigned, all of which are hereby ratified and affirmed.

 

CO SPACE, INC.

 

     

CO SPACE CONSTRUCTION, LLC

By   /S/ DAVID A. BUCKEL       By:   Co Space Services, LLC, its sole member
Title   Vice President and CFO      

 

By:

  Co Space, Inc., its sole member By   /S/ WALTER G. DESOCIO       By   /S/
DAVID A. BUCKEL     Secretary or Ass’t Secretary       Title   Vice President
and CFO

CO SPACE SERVICES, INC.

 

     

CO SPACE SERVICES TEXAS, L.P.

By:   Co Space, Inc., its sole member       By:   Co Space Services, LLC, its
general partner By   /S/ DAVID A. BUCKEL       By:   Co Space, Inc., its sole
member Title   Vice President and CFO                         By   /S/ DAVID A.
BUCKEL             Title   Vice President and CFO

CO SPACE PROPERTIES, LLC

 

     

CO SPACE PROPERTIES TEXAS, L.P.

By:   Co Space, Services, LLC, its sole member       By:   Co Space Services,
LLC, its general partner By:   Co Space, Inc., its sole member       By:   Co
Space, Inc., its sole member By   /S/ DAVID A. BUCKEL       By   /S/ DAVID A.
BUCKEL Title   Vice President and CFO       Title   Vice President and CFO

VPNX.COM, INC.

 

        By   /S/ DAVID A. BUCKEL             Title   Vice President and CFO    
       

 

 

    

--------------------------------------------------------------------------------

 